Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 1/14/2022. 
Claims 1, 3-10, 12-21 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 1/14/2022, has been entered. Claims 1, 3, 5, 10, 12, 13-14, and 18-20 have been amended.  Claims 2 and 11 have been cancelled. Claim 21 has been newly entered. In response to Applicant’s amendments to the Claims, the 112(b) rejections have been overcome.

Priority
The pending application claims priority to Provisional Application 62/730,976, and is therefore given an effective filing data of 9/13/2018.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-10, 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-18 and 21 are directed to a machine, claim 19 is directed to a process, and claim 20 is directed to an article of manufacture. Therefore, claims 1-21 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).

Claims 1, 19, and 20 recite at least the following limitations that are believed to recite an abstract idea:
publish a collection of menu items for a geographical region, each menu item including one or multiple food items that can be prepared by a corresponding food preparation source of the geographical region; 
detect a plurality of interactions with one or more menu items of the collection of interactive menu items, wherein the plurality of interactions are by a population of users of the geographical region, and wherein each interaction is associated with a location of a respective user, one or more food items identified for selection by the interaction, and one or more food preparation sources selected by the interaction; 
determine, based on at least a portion of the plurality of interactions, an interest level for one or more food items or one or more food types at one or more sub-regions of the geographic region, wherein the one or more sub-regions are based at least in part on the location of the user that is associated with each interaction of the portion of the plurality interactions; and 
provide a map for display, wherein the map comprises overlay content that indicates the interest level for the one or more food items or the one or more food types at one or more sub-regions of the geographic region, wherein the overlay content identifies a set of items that are recommended to a supplier based on a location of the supplier; 
receive data indicative of a selection of at least one of the one or more sub-regions of the geographic region; and 
update the collection of menu items based on the data indicative of the selection of the at least one of the one or more sub-regions of the geographic region.

The above limitations recite the concept of product recommendation/presentation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales 
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A network computer system comprising one or more processors and a memory
The menu items being interactive
The map being an interactive interface
A non-transitory computer-readable medium
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 3-10 and 12-18 are directed to the abstract idea 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A network computer system comprising one or more processors and a memory
The menu items being interactive
The map being an interactive interface
A non-transitory computer-readable medium
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 

Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

Claims 1, 3-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Belousova et al (US 10366434 B1), hereinafter Belousova, in view of Lin et al (US 20140011522 A1), hereinafter Lin, and further in view of Simundza et al (WO 2011031795 A1), hereinafter Simundza.
	
	Regarding Claim 1¸ Belousova teaches a network computing system comprising: 
one or more processors; a memory to store a set of instructions (Belousova: Col. 5, line 64-Col. 6, line 1: “The server 102 has one or more processors … some amount of memory 1704 accessed by the processor” – Claim 1: “A server including a processor … an operating system running on said processor”); wherein the one or more processors access the instructions to: 
publish a collection of interactive menu items for a geographical region, each menu item including one or multiple food items that can be prepared by a corresponding food preparation source of the geographical region (Belousova: Col. 11, lines 58-61: “the diner software application displays the search results on the diner device 112. The diner 110 then selects desired menu items for her food order.” – Col. 15, lines 17-20: “The diner device 112 then displays the search result list with the dish and the dish attributes presented as facets and filters for further browsing the search results.” – Col. 16, lines 55-57: “The recommended dishes or restaurants are then sent to the diner device 112, which displays the recommended dishes or restaurants on its screen.” – Col. 13, lines 4-9: “the server software application determines the physical search range in which restaurants are searched for matching the search terms. For example, the search range for the food search request is a ten mile radius from the target address. All restaurants in the range are target restaurants for the food search request.” – See also Figure 12, which illustrates a displayed collection of interactive menu items. It is noted for clarity that Belousova uses the term “diner” to refer to a customer.); 
detect a plurality of interactions with one or more menu items of the collection of interactive menu items, wherein the plurality of interactions are by a population of users of the geographical region, and wherein each interaction is associated with a location of a respective user, one or more food items identified for selection by the interaction, and one or more food preparation sources selected by the interaction (Belousova: Col. 13, lines 28-33: 
determine, based on at least a portion of the plurality of interactions, an interest level for one or more food items or one or more food types (Belousova: Col. 14, lines 47-54: “A popularity rank and a conversion rank are determined for each restaurant and each menu item. The popularity rank indicates how frequent a menu item is ordered… can also indicate how frequent food is ordered for a particular restaurant.” – See also Col. 9, lines 28-49 for further detail on determination of popularity levels.); and 
provide an interactive interface for display, wherein the interactive interface comprises content that indicates the interest level for the one or more food items or the one or more food types at one or more sub-regions of the geographic region (Belousova: Col. 14, lines 59-64: “The list of ranks for each menu item or restaurant is…stored into the database … the list of ranks is retrieved from the database 104 if the corresponding menu item or restaurant is a search result.” – Col. 15, lines 63-64: “the updated ranks of facets are displayed for diners when they search for food.”),
but does not explicitly teach that the interest level is determined at one or more sub-regions of the geographic region, wherein the one or more sub- regions are based at least in part on the location of the user that is associated with each interaction of the portion of the plurality interactions, that the interactive interface is a map, wherein overlay content identifies a set of items that are recommended to a supplier based on a location of the supplier, receive data indicative of a selection of at least one of the one or more sub-regions of the geographic region; or update a collection of interactive menu items based on the data indicative of the selection of the at least one of the one or more sub-regions of the geographic region.


However, Lin teaches a method for providing service information (Lin: Abstract), including 
that the determination of interest at one or more sub-regions of the geographic region, wherein the one or more sub- regions are based at least in part on the location of the user that is associated with each interaction of the portion of the plurality interactions (Lin: [0048] “One or more sub-regions are determined to be under-Supplied (or over-supplied) as compared to other Sub regions based on the position information of the requesters and the available service providers within a given geographic region (230). In one example, for each sub-region, system 100 can compare the number of requesters to available service providers in that Sub-region to determine a ratio of requesters to available service providers (e.g., five-to-two, three-to-two, two-to-one, etc.).” – [0011] “one or more sub-regions can be determined to be under-supplied by determining, for each of the plurality of Sub-regions, an amount of requesters and an amount of service providers in that region. A Sub-region can be under-supplied if the ratio of the amount of requesters to the amount of service providers in that region is greater than a threshold ratio.”);
that the interactive interface is a map (Lin: [0040] “a service provider can use the visualized information, such as a heat map or other graphic overlay” – See also Figure 6, which [0059] describes as depicting indicators of the numbers of requestors and service providers in a sub-region.), 
receiving data indicative of a selection of at least one of the one or more sub-regions of the geographic region; and updating the collection of interactive menu items based on the data indicative of the selection of the at least one of the one or more sub-regions of the geographic region (Lin: “The service provider can also interact with the user interface 300 to Zoom in or Zoom out to see additional details or more detailed and/or smaller sub-regions.” [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Belousova would continue to teach the displaying of interactive content indicating interest level in food items, except that now it would also teach that the determination of interest in sub-regions based on the location of the user, the interactive content being a map, and updating the map based on user interaction with sub-regions, according to the teachings of Lin. This is a predictable result of the combination.

While Belousova/Lin do not specifically teach that overlay content identifies a set of items that are recommended to a supplier based on a location of the supplier, Simundza teaches a geographic information system for improving business performance (Simundza: Abstract), including identifying a set of food items that are recommended to a supplier based on a location of the supplier (Simundza: Page 11, lines 17-20: “We can recommend new or alternative suppliers ... This provides the business the opportunity to expand their customer base and increase revenue through unknown market opportunities. It also shows them potential new product/service providers to consider improving or reducing the cost of their offering.” – Page 20, lines 1-5: “Based on the relative position of the business compared to the performance of similar businesses in the industry at varying geographic levels our system uses mathematical algorithms to calculate all of the possible scenarios of how the business would relate to its industry across multiple geographies. Based on the resulting scenario our system generates a business recommendation for the company.” – It is recognized that recommended suppliers for a restaurant would be food items.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Belousova/Lin would continue to teach presentation of interactive overlay content, except that now it would also teach that the content identifies a set of food items that a recommended to a supplier based on a location of the supplier, according to the teachings of Sinumdza. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved performance by identifying the best markets/places for their business and how to position themselves strategically and competitively (Simundza: Page 6, lines 24-26).


Regarding claim 3, Belousova/Lin/Simundza teach the network computing system of claim 1, wherein the overlay content includes a heat map (Lin: [0040] “a service provider can use the visualized information, such as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Belousova/Lin/Simundza for the reasons identified above with respect to claim 1. 

Regarding claim 4, Belousova/Lin/Simundza teach the network computing system of claim 1, wherein the one or more processors access the instructions to: determine a trend amongst the population of users with respect to the interest level for a particular food item or a food type based on the one or more food items identified by at least some of the plurality of interactions (Belousova: Col. 14, lines 47-54: “A popularity rank and a conversion rank are determined for each restaurant and each menu item. The popularity rank indicates how frequent a menu item is ordered… can also indicate how frequent food is ordered for a particular restaurant.” – An indication that a food item is popular is understood to constitute a purchasing/searching trend for that item.).

Regarding claim 5, Belousova/Lin/Simundza teach the network computing system of claim 4, wherein the one or more processors access the instructions to: determine one or more sub-region of the geographic region to associate with the trend based on the location of the user that is associated with each of the at least some of the plurality of interactions (Lin: [0034] “determining whether a particular Sub-region of the geographic region will be under-supplied or over-supplied” – [0037] “if the determined ratio of requesters to available service providers for a Sub-region is greater than or equal to a threshold ratio of requesters to available service providers (e.g., one-to-one), then the Sub-region is determined to be under-supplied by service providers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Belousova/Lin/Simundza for the reasons identified above with respect to claim 1. 

Regarding claim 6, Belousova/Lin/Simundza teach the network computing system of claim 5, wherein the content includes a map that identifies a sub-region of the geographic region where users of the trend are located 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Belousova/Lin/Simundza for the reasons identified above with respect to claim 1. 

Regarding claim 7, Belousova/Lin/Simundza teach the network computing system of claim 1, wherein the one or more processors detect multiple types of interactions with the interactive menus of the collection, including a conversion type interaction in which the one or more food items identified for selection by the respective interaction are made part of an order request by a respective user, and a non-conversion type interaction in which the one or more food items identified for selection by the respective interaction are a subject of a search or viewing operation by the respective user (Belousova: Col. 13, lines 28-33: “application retrieves a corresponding set of click results from the database 104. A click result corresponding to a search log indicates a restaurant, one or more dishes, or one or more menu items that a diner clicks …provided by the server software application after the diner submits her search.” – Col. 14, lines 54-59: “A conversion rank indicates how often a menu item is ordered after it is presented as a search result to diners. For example, the conversion rank is a percentage calculated as the quotient of the number of time it is ordered and the number of times it is presented as a search result within a predetermined time period, such as a week”).

Regarding claim 8, Belousova/Lin/Simundza teach the network computing system of claim 7, wherein the one or more processors determine a trend amongst the population of users with respect to the interest level for a particular food item or a food type based on aggregating a number of non-conversion interactions for the respective food item or food type in a given time period (Belousova: Col. 9, lines 7-8: “application derives a search rank the menu item from the search log frequency” – Col 16, lines 36-38: “clustering process 1300 can be periodically ( such as daily , weekly or monthly ) run as a background process.”).

Regarding claim 9, Belousova/Lin/Simundza teach the network computing system of claim 7, wherein the one or more processors determine the trend by weighing the plurality of interactions by type, UP-00799USwith at least some non-

Regarding claim 10, Belousova/Lin/Simundza teach the network computing system of claim 1, wherein the overlay content identifies a sub-region of the geographic region where a food item or food type is undersupplied based on a determined interest level for the food item or food type by users that have the associated location within that sub-region (Lin: [0037] “The Sub-regions that are under-supplied can be mapped to a first color (green) that is distinguishable from a second color (red), which can be mapped to Sub-regions that are over Supplied.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Belousova/Lin/Simundza for the reasons identified above with respect to claim 1. 

Regarding claim 12, Belousova/Lin/Simundza teach the network computing system of claim 1, wherein the set of items comprise food items of a same food type (Simundza: Page 11, lines 10-18: “less than one half of the businesses in this industry buy from Industry D, which may mean that these businesses are unaware that this industry is a supplier to other businesses in their industry and perhaps offers a good or service that will improve the quality/value of their good or service. … Our system is able to make recommendations based on the crowd-sourced information gathering of users on the website. We can recommend new or alternative suppliers and customers.” – It is understood that items in a same industry are of a same type.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Belousova/Lin/Simundza for the reasons identified above with respect to claim 1. 


Regarding claim 13, Belousova/Lin/Simundza teach the network computing system of claim 12, wherein the food preparation source is associated with a first food type, and wherein the recommended food items are of a second type, wherein the first food type is associated with a first origin and the second food type is associated with a second origin (Simundza: Page 11, lines 10-18: “less than one half of the businesses in this industry buy from Industry D, which may mean that these businesses are unaware that this industry is a supplier to other businesses in their industry and perhaps offers a good or service that will improve the quality/value of their good or service. … Our system is able to make recommendations based on the crowd-sourced information gathering of users on the website. We can recommend new or alternative suppliers.” – It is understood that a new supplier constitutes a second source/origin to an original supplier. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simundza with Belousova/Lin for the reasons identified above with respect to claim 1. 

Regarding claim 14, Belousova/Lin/Simundza teach the network computing system of claim 13, wherein the set of recommended food items are based on a common set of ingredients to prepare food items of the first food type and the second food type (Simundza: Page 11, lines 10-18: “less than one half of the businesses in this industry buy from Industry D, which may mean that these businesses are unaware that this industry is a supplier to other businesses in their industry and perhaps offers a good or service that will improve the quality/value of their good or service. … Our system is able to make recommendations based on the crowd-sourced information gathering of users on the website. We can recommend new or alternative suppliers.” – It is understood, with further reference to the chart on Page 11, that there would be common offering between the new supplier and the original supplier, as its buyers are grouped in the same industry.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Simundza with Belousova/Lin for the reasons identified above with respect to claim 1. 


Regarding claim 15, Belousova/Lin/Simundza teach the computing system of claim 1, wherein the one or more processors publish the collection of interactive menu items to include an indication of a delivery time See also Figure 12.)

Regarding claim 16, Belousova/Lin/Simundza teach the network computing system of claim 15, wherein the one or more processors determine that a given food item or food type is undersupplied in at least a sub-region of the given geographic region, based at least in part on the U P-00799USindication of delivery time published on a respective menu item or set of menu items for the given food item or given food type (Lin: [0052] “system 100 can increase the overall efficiency for an on-demand service system, such as a transport or delivery service system. System 100 can improve pick up times and reduce wait times for requesters.” – [0041] “the ratio used to determine whether a Sub-region is under-supplied as compared to other Sub-regions can be based on the amount of predicted requesters at a future instance in time to the amount of currently available service providers. The visualization based on Such a prediction can provide the service provider with additional time (e.g., ten minutes) to move or reposition the vehicle to a predicted under-Supplied Sub-region, for example, before the actual current number of requesters in the Sub-region changes.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Belousova/Lin/Simundza for the reasons identified above with respect to claim 1. 

Regarding claim 17, Belousova/Lin/Simundza teach the network computing system of claim 16, wherein the one or more processors: detect a number of non-conversion type interactions for the given food item or given food type from consumers that are located in the given geographic region; and determine that a given food item or food type is undersupplied in at least a sub-region of the given geographic region, based at least in part on the number of non-conversion type interactions (Belousova: Col. 14, lines 54-56: “A conversion rank indicates how often a menu item is ordered after it is presented as a search result to diners.”).

Regarding claim 18, Belousova/Lin/Simundza teach the network computing system of claim 17, wherein the one or more processors generate the overlay content to identify the given food item or given food type and the sub-region where the given food item or food type is undersupplied (Lin: [0052] “system 100 can increase the overall efficiency for an on-demand service system, such as a transport or delivery service system. System 100 can improve pick up times and reduce wait times for requesters.” – [0041] “the ratio used to determine whether a Sub-region is under-supplied as compared to other Sub-regions can be based on the amount of predicted requesters at a future instance in time to the amount of currently available service providers. The visualization based on such a prediction can provide the service provider with additional time (e.g., ten minutes) to move or reposition the vehicle to a predicted under-Supplied Sub-region, for example, before the actual current number of requesters in the Sub-region changes.” – [0014] “a user can request a service, such as … food delivery, messenger service, food truck service, or product shipping… using the system, and a service provider, such as a driver, food provider, band, etc. can communicate with the system and/or the user to arrange for the service.” – [0042] “For a transport service or delivery service, for example, service providers can drive different types of vehicles (e.g., town car, taxi cab, SUV, electric vehicle, van, limousine, shuttle, etc.) having different service capabilities (e.g., different capacities, trunk space amount, etc.) and different prices. … a service provider can select to specifically view which Sub-regions are over-supplied or under-supplied based on a type of vehicle.” – See also Figures 3-4, which displays a map of undersupplied sub-regions and an indication 340 of the service provider.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Belousova/Lin/Simundza for the reasons identified above with respect to claim 1. 

	Regarding claim 19, the limitations of method claim 19 are closely parallel to those of system claim 1 and are rejected on the same basis.

	Regarding claim 20, the limitations of article-of-manufacture claim 20 are closely parallel to those of system claim 1, with the additional limitation of a non-transitory computer-readable medium that stores instructions 

	Regarding Claim 21, Belousova/Lin/Simundza teach the network computing system of claim 7, wherein the one or more processors determine one or more inferences based on the non-conversion type interactions, the one or more inferences indicative of a negative pricing associated with the one or more food items, and wherein the overlay content indicates the one or more inferences (Simundza: “Our system is able to make recommendations based on the crowd-sourced information gathering of users on the website. We can recommend new or alternative suppliers and customers. This provides the business the opportunity to expand their customer base and increase revenue through unknown market opportunities. It also shows them potential new product/service providers to consider improving or reducing the cost of their offering.” Page11, lines 16-20 )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Belousova/Lin/Simundza for the reasons identified above with respect to claim 1. 

Response to Arguments 
	Applicant’s arguments filed 1/14/2022 have been fully considered but are not persuasive.

Claim Eligibility Rejections – 35 USC §101
Applicant argues, regarding Step 2A- Prong 1, that the claims do not fall within Certain Methods of Organizing Human Activity, in that they recite “an interactive map interface for display, wherein the interactive map interface comprises overlay content that indicates the interest level for the one or more food items or the one or more food types at one or more sub-regions of the geographic region, wherein the overlay content identifies a set of items that a recommended to a supplier based on a location of the supplier.”
Examiner respectfully disagrees. The presentation of a map comprising overlay content indicating interest levels and identifying items as claimed is directed to commercial interactions and managing personal behavior, except for the recitation of additional elements that the map is an interactive interface.

Applicant further argues, regarding Step 2A-Prong 2, that the claims, as with Subject Matter Eligibility Example 37, improves a technical field, namely by reciting “an improved interactive map interface including "overlay content that indicates the interest level for the one or more food items or the one or more food types at one or more sub-regions of the geographic region, wherein the overlay content identifies a set of items that are recommended to a supplier based on a location of the supplier." This interactive map interface provides a specific improvement over prior systems that do not include the claimed "overlay content." For instance, a user can interact with the user interface to provide "a selection of at least one of the one or more sub-regions of the geographic region" and a "collection of interactive menu items" can be updated "based on the data indicative of the selection of the at least one of the one or more sub-regions of the geographic region." In this manner, the claimed interactive map interface can enable a supplier to dynamically "select a food item or food type to offer through a delivery service of the system 100, in order to meet the demand for the particular food or food item.".”
Examiner respectfully disagrees. Example 37 recites a combination of additional elements that recite a specific manner of automatically displaying icons to a user based on usage that is inherent to the technology, resulting in an improved user interface. The pending claims, in contrast, merely recite the providing of content, such as a map and information on sub-regions therein, with additional elements of an interactive map interface and interactive menu items merely constituting instructions to apply the abstract idea to a technical field. 

Applicant further argues, regarding Step 2B, that the claims recite additional elements that “cannot be considered to be well- understood, routine, or known within the industry,” specifically arguing that the rejection was improper for failure to provide factual support for the rejection under 2B.
Examiner respectfully disagrees. With reference to the above rejection, the additional elements are recited at a high level of generality, with elements such as the presenting of information, transmission of data, and sorting of information falling within those functions recognized in MPEP 2106.05(d) to be well-understood, routine, and conventional.

Prior Art Rejections – 35 USC §103

Examiner respectfully disagrees. With reference to the rejection above, Belousova teaches interactive content indicating rankings of interest in food items/types, with Lin teaching that this content may be a map indicating such levels for sub-regions, and Simundza teaching recommendation of items to a supplier based on their location.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.S./Examiner, Art Unit 3684      

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684